Citation Nr: 1508204	
Decision Date: 02/25/15    Archive Date: 03/11/15	

DOCKET NO.  12-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969, with service in the Republic of Vietnam from May 1967 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In rating decisions of July and August 2000, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran voiced no disagreement with either of those decisions, both of which have now become final.  Since the time of the August 2000 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of entitlement to service connection for bilateral hearing loss.  The current appeal ensured.  


FINDINGS OF FACT

1.  In unappealed rating decisions of July and August 2000, the RO denied entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the time of the RO's decision in August 2000 denying entitlement to service connection for bilateral hearing loss, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in July and August 2000 denying entitlement to service connection for bilateral hearing loss are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the RO's most recent decision in August 2000 denying entitlement to service connection for bilateral hearing loss is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in December 2011, and at a subsequent videoconference hearing before the undersigned Veterans Law Judge in March 2013, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various statements by the Veteran's friends and a former service colleague.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current hearing loss is the result of extensive exposure to noise at hazardous levels during his period of service in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that determination, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in July 2000, it was determined that service treatment records, to include the Veteran's entrance and separation examinations, were completely negative for a complaint of or treatment for hearing loss.  Also noted was that available medical evidence failed to show that the Veteran's claimed hearing loss was manifest to a compensable degree within the one year presumptive period following discharge from service.  While reports from a private medical center showed the Veteran's complaints and treatment for multiple disabilities, to include ear pain, those records dated from a period of time almost 30 years following the Veteran's discharge from active service.  Moreover, while on VA otologic and audiometric examinations, the Veteran gave a history of decreased hearing, with problems since his exposure to artillery fire while on active duty, that examination failed to note any relationship between the Veteran's hearing loss and his period of active military service.  Under the circumstances, service connection for bilateral hearing loss was denied.  

At the time of a subsequent rating decision in August 2000, it was noted that private treatment records dated in January 1975 showed a history of decreased hearing and head noise beginning three years earlier, around or about 1972, more so on the Veteran's right side.  Further noted was that the Veteran's parents had a hearing problem, that he did a "good deal of shooting," and that he was currently employed as a patrolman for a local police department.  The pertinent diagnosis noted was mild high frequency hearing loss.  According to the RO, the pertinent evidence of record showed a high frequency hearing loss over five years following the Veteran's discharge from service.  Moreover, the Veteran's statement the he "did a good deal of shooting," apparently, without ear protection, was indicative of the presence of postservice noise exposure.  Under the circumstances, the RO concluded that there was no evidence of hearing loss either in service treatment records, or within one year of the Veteran's discharge from service.  Accordingly, service connection for bilateral hearing loss was denied.  Significantly, both the July and August 2000 rating decisions were adequately supported by and consistent with the evidence then of record, and have now become final.  

Evidence received since the time of the August 2000 rating decision, consisting, for the most part, of VA treatment records and examination reports, as well as statements from the Veteran's associates and a former service colleague, while "new" in the sense that it was not previously of record, is not "material."  More specifically, while in correspondence from the Veteran's former service colleague dated in February 2011, it was noted that, during their service in the Republic of Vietnam, both he and the Veteran were exposed to rather significant noise, including noise from 105 millimeter howitzers, that correspondence failed to demonstrate any relationship between the Veteran's hearing loss, first shown a number of years following service discharge, and his inservice noise exposure.  Moreover, statements from the Veteran's associates are primarily descriptive of the difficulties experienced by the Veteran as a result of his hearing loss, and once again, fail to demonstrate any relationship between the Veteran's current hearing loss and his inservice noise exposure.  Significantly, following a VA audiometric examination in August 2011, which examination involved a full review of the Veteran's claims folder, it was the opinion of the examining audiologist that the Veteran's bilateral sensorineural hearing loss was not at least as likely as not caused by or the result of an event in military service.  This was particularly the case given the fact that service medical records showed hearing within normal limits on both the Veteran's preenlistment and discharge hearing evaluations.  Under the circumstances, in the opinion of the evaluating audiologist, it was not at least as likely as not the case that the Veteran's hearing loss was associated with noise exposure sustained while on active duty.  

Based on the aforementioned, the Board is of the opinion that recently received evidence does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for bilateral hearing loss must be denied.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that his current hearing loss is the result of extensive acoustic trauma during his period of service in the Republic of Vietnam.  However, there currently exists no persuasive evidence that the Veteran's hearing loss is, in fact, the result of his reported inservice noise exposure.  The Veteran's statements, as well as those of his colleagues, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran and his colleagues, as lay persons, are not competent to create the requisite causal nexus for his current hearing loss.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the question regarding the etiology of the Veteran's hearing loss falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his colleagues possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current bilateral hearing loss with his period of active military service, to include reported noise exposure during that period of service.  Accordingly, the Veteran's claim for service connection must because denied.  


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


